16/566,991
First Named Inventor
Pineda de Gyvez
Title
APPARATUS FOR PROCESSING A SIGNAL
File Location
16566991 Pineda de Gyvez


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Linking Claim(s): 1, 7, 14 and 15.
Group I: Claims 2-5 drawn to certain particulars of preprocessing time series data by: for each frame, determining a set of correlation values comprising a second number of correlation values, the second number less than the first number, each correlation value of the set of correlation values based on an autocorrelation of the frame at a plurality of different time lags, initially classified in G10L25/06.
Group II: Claims 6 and 8, 9, 11-13 drawn to certain particulars of generating an image based upon the correlation values for input to a neural network, initially classified in G06F3/017.
Group III: Claim 10 drawn to certain particulars of a speech or gesture processing apparatus, initially classified in G06F3/017.
The Linking Claim(s) will be examined with the selected Group.
The Invention Groups set forth above are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope, are not obvious variants, and if it is shown that at least one . 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  the inventions require different field of search (for example, search different classes/subclasses or electronic sources, or employing different search queries).

Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK I CROHN whose telephone number is (303)297-4752.  The examiner can normally be reached on M-F 10am-5pm Mountain Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M. Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Mark Crohn/
Examiner, Art Unit 2857

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864